DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following informalities:
the abstract contains the implied phrase “…[a]ccording to certain aspects of the disclosure.” The abstract should avoid phrases which can be implied.
In line 4 of the abstract “a]dditionally, he at least one value…”, should be “[a]dditionally, the at least one value”.
 Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ben-Tzur US 20170169030 (hereinafter Ben-Tzur).
[AltContent: textbox (Determine/Filter of 
Value adding feature
Para(s). 18-19
 )][AltContent: textbox (Apply value adding feature to Card Object 
Para(s). 18-19)][AltContent: textbox (Requested Electronic Data Card
Para(s). 14-15)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    680
    918
    media_image1.png
    Greyscale

Figure 3 of Ben-Tzur
	As to claim 1, Ben-Tzur teaches a computer-implemented method  for electronic data card enhancements(Figure 4 reveals the method for electronic data card enhancements/enrichment and Figure 3 shows the block diagram of the card server that performs the method), the method comprising:
requesting, by one or more processors(the request is made via the mobile computing device depicted as reference number 100. The mobile computing device has a processor, paragraph 15), at least one electronic data card containing data within a plurality of data elements (Figure 4, reference number 410 “Receive A Card Request From A Mobile Computing Device”; Paragraph 15 and as shown in Figure 3, the data card request 120 is made by the mobile computing device 100 to obtain a data card retrieve from the data card record, 322. The returned data card object 370 comprises a plurality of data elements); 
determining, by the one or more processors (the determining step is performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 18-19) at least one value adding feature applicable to the data (Figure 4, step 450 “Determine A Filtering Parameter For Values Of A Multi-Value Field In The Selected Card Record…”; paragraphs 18-19 reveal this determination is made by the card server. The  card server filters/determines value(s) from stored card records in the card data store based on filtering parameter(s). Paragraph 40 provides more details in that the filtering parameter determines a value from the one or more single-value data fields/value adding feature); 
applying, by the one or more processors (by the processing device, 350, in the card server, 300 shown in Figure 3, paragraphs 18-19), the at least one value adding feature to the data (Figure 4, reference numbers 452-3/454-3/456-2/458-2 “Select the filtering parameter…”; and reference number 466 “Write the filtering parameter for each multi-value field to the data container” ; paragraphs 18-19 reveal that the at least one value adding feature/multi-value data field is applied to the data container, see also paragraphs 40 and 69 ); and 
presenting, by the one or more processors(by the processor in mobile comping device 100 shown in Figure 3, paragraph 55), the at least one electronic data card containing data and the applied at least one value adding feature of the data (abstract and paragraph 55 reveal the generated card object is an application card that contains the information and the value field/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”).

As to claim 2, Ben-Tzur teaches wherein the at least one value adding feature comprises a content enrichment feature, metric trending analysis feature, and/or data masking feature (paragraphs 39-40 and 44 reveal the value adding feature comprises content enrichment feature that involves machine learning implementations and metric trending analysis feature which involves  scoring/probability).

As to claim 8, Ben-Tzur teaches a computer system for electronic data card enhancements(Figure 4 reveals the method for electronic data card enhancements/enrichment and Figure 3 shows the block diagram of the card server that performs the method), the computer system comprising: 
at least one memory having processor-readable instructions stored therein (paragraph 25 and 71 reveal the system comprises memory having instructions for a processor); and 
at least one processor configured to access the memory and execute operations (paragraphs 36 and 71 reveal the system includes a processor that execute instructions from memory), the operations comprising: 25Attorney Ref. No.: 00243-0013-01000 
requesting at least one electronic data card containing data within a plurality of data elements(Figure 4, reference number 410 “Receive A Card Request From A Mobile Computing Device”; Paragraph 15 and as shown in Figure 3, the data card request 120 is made by the mobile computing device 100 to obtain a data card retrieve from the data card record, 322. The returned data card object 370 comprises a plurality of data elements); 
determining at least one value adding feature applicable to the data(Figure 4, step 450 “Determine A Filtering Parameter For Values Of A Multi-Value Field In The Selected Card Record…”; paragraphs 18-19 reveal this determination is made by the card server. The  card server filters/determines value(s) from stored card records in the card data store based on filtering parameter(s). Paragraph 40 provides more details in that the filtering parameter determines a value from the one or more single-value data fields/value adding feature); 
applying the at least one value adding feature to the data(Figure 4, reference numbers 452-3/454-3/456-2/458-2 “Select the filtering parameter…”; and reference number 466 “Write the filtering parameter for each multi-value field to the data container” ; paragraphs 18-19 reveal that the at least one value adding feature/multi-value data field is applied to the data container, see also paragraphs 40 and 69 ); and 
presenting the at least one electronic data card containing data and the applied at least one value adding feature of the data(abstract and paragraph 55 reveal the generated card object is an application card that contains the information and the value field/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”).

As to claim 9, Ben-Tzur teaches wherein the at least one value adding feature includes at least one of content enrichment feature, metric trending analysis feature, and/or data masking feature (paragraphs 39-40 and 44 reveal the value adding feature comprises content enrichment feature that involves machine learning implementations and metric trending analysis feature which involves  scoring/probability).

As to claim 15, Ben-Tzur teaches a non-transitory computer-readable medium (paragraph 71 and claim 16 reveal non-transitory storage medium comprises instructions which a  processor receives to execute a method. In accordance with paragraphs 70- 71, implementation of the subject matter, along with the systems and method, described in Ben-Tzur can be performed by the processing circuitry. Thus, the processor described in paragraph 71 can be the processor for the card server and/or for the processor of the mobile device) comprising instructions for electronic data card enhancements(Figure 4 reveals the method for electronic data card enhancements/enrichment and Figure 3 shows the block diagram of the card server that performs the method), the non-transitory computer-readable medium storing instructions that, when executed by at least one processor, configure the at least one processor to perform operations (paragraph 71 and claim 16 reveal the  comprising non-transitory storage medium comprises instructions  which processor receives to execute a method ): 
requesting, by one or more processors(the request is made via the mobile computing device depicted as reference number 100. The mobile computing device has a processor, paragraph 15), at least one electronic data card containing data within a plurality of data elements(Figure 4, reference number 410 “Receive A Card Request From A Mobile Computing Device”; Paragraph 15 and as shown in Figure 3, the data card request 120 is made by the mobile computing device 100 to obtain a data card retrieve from the data card record, 322. The returned data card object 370 comprises a plurality of data elements);
determining, by the one or more processors( the determining step is performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraphs 18-19), at least one value adding feature applicable to the data(Figure 4, step 450 “Determine A Filtering Parameter For Values Of A Multi-Value Field In The Selected Card Record…”; paragraphs 18-19 reveal this determination is made by the card server. The  card server filters/determines value(s) from stored card records in the card data store based on filtering parameter(s). Paragraph 40 provides more details in that the filtering parameter determines a value from the one or more single-value data fields/value adding feature ); 
applying, by the one or more processors(by the processing device, 350, in the card server, 300 shown in Figure 3, paragraphs 18-19), the at least one value adding feature to the data(Figure 4, reference numbers 452-3/454-3/456-2/458-2 “Select the filtering parameter…”; and reference number 466 “Write the filtering parameter for each multi-value field to the data container” ; paragraphs 18-19 reveal that the at least one value adding feature/multi-value data field is applied to the data container, see also paragraphs 40 and 69 ); and 
presenting, by the one or more processors(by the processor in mobile comping device 100 shown in Figure 3, paragraph 55), the at least one electronic data card containing data and the applied at least one value adding feature of the data(abstract and paragraph 55 reveal the generated card object is an application card that contains the information and the value field/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”).

As to claim 16, Ben-Tzur teaches wherein the at least one value adding feature includes at least one of content enrichment feature, metric trending analysis feature, and/or data masking feature(paragraphs 39-40 and 44 reveal the value adding feature comprises content enrichment feature that involves machine learning implementations and metric trending analysis feature which involves  scoring/probability).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur US 20170169030 (hereinafter Ben-Tzur) in view of Vivalda et al US 20160103903 (hereinafter Vivalda).

As to claim 3, Ben-Tzur teaches all the limitations recited in claim 2 above, and Ben-Tzur further teaches wherein the value adding feature comprises the content enrichment feature(paragraphs 39-40 and 44 reveal the value adding feature comprises content enrichment feature that involves machine learning implementations), and further comprising: 
displaying, by the one or more processors(by the processor in mobile comping device 100 shown in Figure 3, paragraph 55), the at least one electronic data card comprising data elements within a plurality of data fields(abstract and paragraph 55 reveal the generated card object is an application card that contains the information, value(s)/elements, and data field value/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”);
 detecting, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 27), a selection of at least one of the plurality of data fields (Figure 3, reference number 334 and paragraph 27 reveals a selection is made to the filtering parameters relating the multi-value data fields, and the value/data field associated with the filtered parameter is displayed in the expanded view of the multi-value data field).
Ben-Tzur does not teach 23Attorney Ref. No.: 00243-0013-01000 creating, by the one or more processors, contextual data from the data elements in the selected at least one of the plurality of data fields; calculating, by the one or more processors, derived metrics from the contextual data; creating, by the one or more processors, a graphic display interface based on the contextual data and the derived metrics; and displaying, by the one or more processors, the graphic display interface proximate to the electronic data card.
Vivalda teaches creating, by the one or more processors (paragraph 101, the processor 240 is  in user terminal device 120), contextual data from the data elements in the selected at least one of the plurality of data fields (paragraph 101 and Figure 6, reference number 604 “Assign Contextual Object To Selected Data Measure” reveal contextual data is assigned/created for the selected data measure/element);
 calculating, by the one or more processors(per paragraph 170, the processing engine 210 shown in Figure 210 in the data management collaboration system), derived metrics from the contextual data (paragraph 170 reveals the system can calculate data measures that may defined dimensions, metrics, and filters of the data; paragraph 176 further reveals the system determine parameters from the context by calculating one or more parameters or retrieving parameters from the storage); 
creating, by the one or more processors(paragraph 81 reveals the user terminal device 120 can present one or more user interfaces on display, thus, the processor 240 is in the user terminal device 120), a graphic display interface based on the contextual data and the derived metrics (Figure 4 and paragraph 83 reveal user interface presented on a display that shows multiple data measures along with one or more contextual objects associated with the presented data measures, and from paragraph 170 the data measures are calculated that defines/derived  metrics. Paragraph 130 also reveal the data measures based on the derived metrics and associated contextual objects are displayed on the user interface)  ; and 
displaying (Figure 4, see below), by the one or more processors(paragraph 81 reveals the user terminal device 120 can present one or more user interfaces on display, thus, the processor 240 is in the user terminal device 120), the graphic display interface  (Figure 4, reference number 410, see paragraphs 84-85) proximate to the electronic data card (Figure 4, reference number 420 reveals the data card/report which comprises the data element/measures. This data card is proximate to the graphic display interface/user graphical interface, see paragraphs 84-85).

[AltContent: textbox (The graphic display interface/user graphical interface that is proximate to data card 420)][AltContent: textbox (Data Card)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    746
    1020
    media_image2.png
    Greyscale

Figure 4 of Vivalda 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s display of the data card to include contextual data as taught by Vivalda for the efficient management and display of data to enable collaboration systems to achieve common tasks (paragraphs 3-4 of Vivalda).

	As to claim 4, the combination of Ben-Tzur in view of Vivalda teaches wherein the graphic display interface is at least one of a histogram, pie chart, and/or tabular chart (Vivalda: Figure 4, reference number 410 shows graphic display interface is a tabular chart).

As to claim 5, Ben-Tzur teaches all the limitations recited in claim 2 above. Ben-Tzur further teaches wherein the value adding feature comprises a metric trending analysis feature(paragraphs 39-40 and 44 reveal the value adding feature comprises metric trending analysis feature which involves  scoring/probability), and further comprising:
 checking, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 47), for existence of saved metric values for the requested electronic data card (paragraph 47 reveals the filtering parameter determiner can select filtering parameter/value based on the card history, browsing history, and/or search history stored in the user history record. Recall that paragraph 40 provides more details in that the filtering parameter determines a value from the one or more single-value data fields/value adding feature. Therefore, the filtering parameter determiner checks/selects saved values based on the card history stored in the user history record. See also paragraphs 19 and 33);
 comparing, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 51), the saved metric values with current metric values (paragraph 51 reveals the filtering parameter determiner compares the filtering parameters/values based on the search history queries stored in the user history with the current filtering parameters/values query(ies). The search history is search queries/requests that the card server received in the past. Paragraph 37 also reveals the card record selector compares the search terms of the queries with the data fields stored in the card records, and there is a comparison between the search terms/values in the search query with the value of the single value data fields or the values of the multi-value data fields. Paragraphs 40 and 42 provides further details by indicating the comparison involves a scoring feature that includes a current Boolean value that indicates whether search query/values match any of the saved values in a multi-value field  of the card record); 
saving, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 35), the current metric values as saved metric values (paragraph 35 reveals the card server can retrieve the search query from the card request and store the search query in the user history record. The card server can utilize the search queries in the search history to select filtering parameters, therefore, the current metric values is saved); and 
displaying, by the one or more processors(by the processor in mobile comping device 100 shown in Figure 3, paragraph 52), based on the comparing  the saved metric values and the current metric values (paragraphs 52 and 54 reveal the card object generator generates the card object that includes information from the selected card record  such as value from the single-value data field, values from the multi-value data fields of the selected card records, filtering parameters values that the filtering parameter determiner selected for the values. Paragraph 43 reveals scoring features/parameters can include machine learning regression model. Regression modeling can compute the difference between the saved metric value and the current metric value. The card object generated is also shown in Figure 4, reference number 460. Abstract and paragraph 55 reveal the generated card object becomes an application card containing the information and the value field/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”).
Ben-Tzur does not teach displaying based on the comparing, a difference between the saved metric values and the current metric values.
Vivalda teaches displaying, by the one or more processors(paragraph 81 reveals the user terminal device 120 can present one or more user interfaces on display, thus, the processor 240 is in the user terminal device 120), based on the comparing, a difference between the saved metric values and the current metric values (paragraph 87 reveals based on comparison, a difference, shown as a percentage in Figure 4, is computed between the value of the data measure at the current time (thus, a current metric value) and the target value of the data measure (thus, the saved/predetermined value)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s display of the data card with Vivalda’s display of difference data such that the user can have a better understanding of a data measure without having to view the entire contents of the contextual object associated with the data measure (paragraph 87 of Vivalda).

	As to claim 10, Ben-Tzur teaches all the limitations recited in claim 9 above, and Ben-Tzur further teaches wherein determining the at least one value adding feature includes selecting the content enrichment feature(paragraphs 39-40 and 44 reveal the value adding feature comprises content enrichment feature that involves machine learning implementations), and further includes functions for: 
displaying the at least one electronic data card comprising data elements within a plurality of data fields(abstract and paragraph 55 reveal the generated card object is an application card that contains the information, value(s)/elements, and data field value/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”); 
detecting a selection of at least one of the plurality of data fields(Figure 3, reference number 334 and paragraph 27 reveal a selection is made to the filtering parameters relating the multi-value data fields, and the value/data field associated with the filtered parameter is displayed in the expanded view of the multi-value data field).
Ben-Tzur does not teach  creating contextual data from the data elements in the selected at least one of the plurality of data fields; calculating derived metrics from the contextual data; creating a graphic display interface based on the contextual data and the derived metrics; and displaying the graphic display interface proximate to the electronic data card.
Vivalda teaches creating contextual data from the data elements in the selected at least one of the plurality of data fields(paragraph 101 and Figure 6, reference number 604 “Assign Contextual Object To Selected Data Measure” reveal contextual data is assigned/created for the selected data measure/element); 
calculating derived metrics from the contextual data(paragraph 170 reveals the system can calculate data measures that may defined dimensions, metrics, and filters; paragraph 176 further reveals the system determine parameters from the context by calculating one or more parameters or retrieving parameters from the storage);
creating a graphic display interface based on the contextual data and the derived metrics(Figure 4 and paragraph 83 reveal user interface presented on a display that shows multiple data measures along with one or more contextual objects associated with the presented data measures, and from paragraph 170 the data measures are calculated that defines/derived  metrics. Paragraph 130 also reveal the data measures based on the derived metrics and associated contextual objects are displayed on the user interface)  ; and 
displaying the graphic display interface(Figure 4, reference number 410, see paragraphs 84-85)  proximate to the electronic data card(Figure 4, reference number 420 reveals the data card/report which comprises the data element/measures. This data card is proximate to the graphic display interface/user graphical interface, see paragraphs 84-85).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s display of the data card to include contextual data as taught by Vivalda for the efficient management and display of data to enable collaboration systems to achieve common tasks (paragraphs 3-4 of Vivalda).

As to claim 11, the combination of Ben-Tzur in view of Vivalda teaches wherein the graphic display interface is at least one of a histogram, pie chart, and/or tabular chart (Vivalda: Figure 4, reference number 410 shows graphic display interface is a tabular chart).

As to claim 12, Ben-Tzur teaches all the limitations recited in claim 9 above. Ben-Tzur further teaches wherein determining the at least one value adding feature includes selecting the metric trending analysis feature (paragraphs 39-40 and 44 reveal the value adding feature metric trending analysis feature which involves  scoring/probability), and further includes functions for:
checking for existence of saved metric values for the requested electronic data card (paragraph 47 reveals the filtering parameter determiner can select filtering parameter/value based on the card history, browsing history, and/or search history stored in the user history record. Recall that paragraph 40 provides more details in that the filtering parameter determines a value from the one or more single-value data fields/value adding feature. Therefore, the filtering parameter determiner checks/selects saved values based on the card history stored in the user history record. See also paragraphs 19 and 33);
comparing the saved metric values with current metric values (paragraph 51 reveals the filtering parameter determiner compares the filtering parameters/values based on the search history queries stored in the user history with the current filtering parameters/values query(ies). The search history is search queries/requests that the card server received in the past. Paragraph 37 also reveals the card record selector compares the search terms of the queries with the data fields stored in the card records, and there is a comparison between the search terms/values in the search query with the value of the single value data fields or the values of the multi-value data fields. Paragraphs 40 and 42 provides further details by indicating the comparison involves a scoring feature that includes a current Boolean value that indicates whether search query/values  match any of the saved values in a multi-value field  of the card record); 
saving the current metric values as saved metric values (paragraph 35 reveals the card server can retrieve the search query from the card request and store the search query in the user history record. The card server can utilize the search queries in the search history to select filtering parameters, therefore, the current metric values is saved); and 
displaying, based on the comparing, the saved metric values and the current metric values (paragraphs 52 and 54 reveal the card object generator generates the card object that includes information from the selected card record  such as value from the single-value data field, values from the multi-value data fields of the selected card records, filtering parameters values that the filtering parameter determiner selected for the values. Paragraph 43 reveals scoring features/parameters can include machine learning regression model. Regression modeling can compute the difference between the saved metric value and the current metric value. The card object generated is also shown in Figure 4, reference number 460. Abstract and paragraph 55 reveal the generated card object becomes an application card containing the information and the value field/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”).
Ben-Tzur does not teach displaying based on the comparing, a difference between the saved metric values and the current metric values.
Vivalda teaches displaying, based on the comparing, a difference between the saved metric values and the current metric values (paragraph 87 reveals based on comparison, a difference, shown as a percentage in Figure 4, is computed between the value of the data measure at the current time (thus, a current metric value) and the target value of the data measure (thus, the saved/predetermined value)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s display of the data card with Vivalda’s display of difference data such that the user can have a better understanding of a data measure without having to view the entire contents of the contextual object associated with the data measure (paragraph 87 of Vivalda).

As to claim 17, Ben-Tzur teaches all the limitations recited in claim 16 above, and Ben-Tzur further teaches wherein determining the at least one value adding feature includes selecting the content enrichment feature(paragraphs 39-40 and 44 reveal the value adding feature comprises content enrichment feature that involves machine learning implementations), and further include: 
displaying, by the one or more processors(by the processor in mobile comping device 100 shown in Figure 3, paragraph 55), the at least one electronic data card comprising data elements within a plurality of data fields(abstract and paragraph 55 reveal the generated card object is an application card that contains the information, value(s)/elements, and data field value/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”); 
detecting, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 27), a selection of at least one of the plurality of data fields(Figure 3, reference number 334 and paragraph 27 reveal a selection is made to the filtering parameters relating the multi-value data fields, and the value/data field associated with the filtered parameter is displayed in the expanded view of the multi-value data field).
Ben-Tzur does not teach creating, by the one or more processors, contextual data from the data elements in the selected at least one of the plurality of data fields; calculating, by the one or more processors, derived metrics from the contextual data; creating, by the one or more processors, a graphic display interface based on the contextual data and the derived metrics; and displaying, by the one or more processors, the graphic display interface proximate to the electronic data card.
Vivalda teaches creating, by the one or more processors(per paragraph 101, the processing engine 210 shown in Figure 210 in the data management collaboration system), contextual data from the data elements in the selected at least one of the plurality of data fields(paragraph 101 and Figure 6, reference number 604 “Assign Contextual Object To Selected Data Measure” reveal contextual data is assigned/created for the selected data measure/element); 
calculating, by the one or more processors(per paragraph 170, the processing engine 210 shown in Figure 210 in the data management collaboration system), derived metrics from the contextual data(paragraph 170 reveals the system can calculate data measures that may defined dimensions, metrics, and filters; paragraph 176 further reveals the system determine parameters from the context by calculating one or more parameters or retrieving parameters from the storage); 
creating, by the one or more processors(paragraph 81 reveals the user terminal device 120 can present one or more user interfaces on display, thus, the processor 240 is in the user terminal device 120), a graphic display interface based on the contextual data and the derived metrics(Figure 4 and paragraph 83 reveal user interface presented on a display that shows multiple data measures along with one or more contextual objects associated with the presented data measures, and from paragraph 170 the data measures are calculated that defines/derived  metrics. Paragraph 130 also reveal the data measures based on the derived metrics and associated contextual objects are displayed on the user interface); and 
displaying(Figure 4), by the one or more processors(paragraph 81 reveals the user terminal device 120 can present one or more user interfaces on display, thus, the processor 240 is in the user terminal device 120), the graphic display interface (Figure 4, reference number 410, see paragraphs 84-85)  proximate to the electronic data card(Figure 4, reference number 420 reveals the data card/report which comprises the data element/measures. This data card is proximate to the graphic display interface/user graphical interface, see paragraphs 84-85).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s display of the data card to include contextual data as taught by Vivalda for the efficient management and display of data to enable collaboration systems (paragraph 3 of Vivalda).

	As to claim 18, the combination of Ben-Tzur in view of Vivalda teaches wherein the graphic display interface is at least one of a histogram, pie chart, and/or tabular chart (Vivalda: Figure 4, reference number 410 shows graphic display interface is a tabular chart).

As to claim 19, Ben-Tzur teaches all the limitations recited in claim 16 above. Ben-Tzur further teaches wherein determining the at least one value adding feature includes selecting the metric trending analysis feature (paragraphs 39-40 and 44 reveal the value adding feature metric trending analysis feature which involves  scoring/probability), and further include:
checking, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 47), for existence of saved metric values for the requested electronic data card (paragraph 47 reveals the filtering parameter determiner can select filtering parameter/value based on the card history, browsing history, and/or search history stored in the user history record. Recall that paragraph 40 provides more details in that the filtering parameter determines a value from the one or more single-value data fields/value adding feature. Therefore, the filtering parameter determiner checks/selects saved values based on the card history stored in the user history record. See also paragraphs 19 and 33);
comparing, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 51), the saved metric values with current metric values (paragraph 51 reveals the filtering parameter determiner compares the filtering parameters/values based on the search history queries stored in the user history with the current filtering parameters/values query(ies). The search history is search queries/requests that the card server received in the past. Paragraph 37 also reveals the card record selector compares the search terms of the queries with the data fields stored in the card records, and there is a comparison between the search terms/values in the search query with the value of the single value data fields or the values of the multi-value data fields. Paragraphs 40 and 42 provides further details by indicating the comparison involves a scoring feature that includes a current Boolean value that indicates whether search query/values  match any of the saved values in a multi-value field  of the card record); 
saving, by the one or more processors(performed by the processing device, 350, in the card server, 300 shown in Figure 3, paragraph 35),  the current metric values as saved metric values (paragraph 35 reveals the card server can retrieve the search query from the card request and store the search query in the user history record. The card server can utilize the search queries in the search history to select filtering parameters, therefore, the current metric values is saved); and 
displaying, by the one or more processors(by the processor in mobile comping device 100 shown in Figure 3, paragraph 52), based on the comparing, the saved metric values and the current metric values (paragraphs 52 and 54 reveal the card object generator generates the card object that includes information from the selected card record  such as value from the single-value data field, values from the multi-value data fields of the selected card records, filtering parameters values that the filtering parameter determiner selected for the values. Paragraph 43 reveals scoring features/parameters can include machine learning regression model. Regression modeling can compute the difference between the saved metric value and the current metric value. The card object generated is also shown in Figure 4, reference number 460. Abstract and paragraph 55 reveal the generated card object becomes an application card containing the information and the value field/value adding feature. This application card is transmitted to the mobile computing device for display. See also Figure 4, reference number 470 “Transmit The Card Object To the Mobile Computing Device”).
Ben-Tzur does not teach displaying based on the comparing, a difference between the saved metric values and the current metric values.
Vivalda teaches displaying, by the one or more processors(paragraph 81 reveals the user terminal device 120 can present one or more user interfaces on display, thus, the processor 240 is in the user terminal device 120), based on the comparing, a difference between the saved metric values and the current metric values (paragraph 87 reveals based on comparison, a difference, shown as a percentage in Figure 4, is computed between the value of the data measure at the current time (thus, a current metric value) and the target value of the data measure (thus, the saved/predetermined value)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s display of the data card with Vivalda’s display of difference data such that the user can have a better understanding of a data measure without having to view the entire contents of the contextual object associated with the data measure (paragraph 87 of Vivalda).

Claim(s) 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur US 20170169030 (hereinafter Ben-Tzur) in view of Oliner et al US 20180314853 (hereinafter Oliner).

As to claim 6, Ben-Tzur teaches all the limitations recited in claim 2 above. Ben-Tzur does not teach wherein determining the value adding feature comprises the data masking feature, and further comprising: checking, by the one or more processors, at least one electronic data card property for masking protection settings; rendering, by the one or more processors, the electronic data card with masked data based on the masking protection settings; receiving, by the one or more processors, a request to unmask the masked data from a user; receiving, by the one or more processors, authentication information from the user; and displaying, by the one or more processors, the unmasked data based on the received authentication information from the user.
Oliner teaches wherein determining the value adding feature comprises the data masking feature (paragraph 255 reveals the extraction rule generator generates/determine an extraction rule for each provided value, and paragraph 221 reveals the extraction rule is a data masking feature), and further comprising: 
checking, by the one or more processors (the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), at least one electronic data card property for masking protection settings (Figure 21, reference number 2104 “Search DataSet For Instances Of The Example Value” and reference number 2106 “Generate Extraction Rules Executable to Identify The Instances In The DataSet” ; paragraph 221 reveals the extraction rule is a data masking feature. The DataSet is the data card); 
rendering, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), the electronic data card with masked data based on the masking protection settings (Figure 21, reference number 2108 “Use The Extraction Rules To Identify PII Values In Machine-Generated Data; paragraphs 221 and 261 reveal masking the type of information/identified PII values based on the extraction rules); 
receiving, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), a request to unmask the masked data from a user (paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data); 
receiving, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), authentication information from the user(paragraph 263 reveals the system may permit via permission/request access to the data, thus permission indicates authentication is performed); and 
displaying, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), the unmasked data based on the received authentication information from the user(paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data, thus the unmasked data is displaced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s data card enrichment with Oliner’s data masking feature to decrease the likelihood that improper values are identified in the data and decrease the likelihood that significant data values are overlooked (paragraph 2 of Oliner).

As to claim 7, the combination of Ben-Tzur in view of Oliner teaches wherein the authentication information is at least one of a password, a pin number, biometric data, and/or permission settings(paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data, thus this provides authentication is permission settings).

As to claim 13, Ben-Tzur teaches all the limitations recited in claim 9 above. Ben-Tzur does not teach wherein determining the at least one value adding feature includes selecting the data masking feature, and further includes functions for: checking at least one electronic data card property for masking protection settings; rendering the electronic data card with masked data based on the masking protection settings; receiving a request to unmask the masked data from a user; receiving authentication information from the user; and 27Attorney Ref. No.: 00243-0013-01000 displaying the unmasked data based on the received authentication information from the user.
Oliner teaches wherein determining the at least one value adding feature includes selecting the data masking feature (paragraph 255 reveals the extraction rule generator generates/determine an extraction rule for each provided value, and paragraph 221 reveals the extraction rule is a data masking feature), and further includes functions for:
checking at least one electronic data card property for masking protection settings (Figure 21, reference number 2104 “Search DataSet For Instances Of The Example Value” and reference number 2106 “Generate Extraction Rules Executable to Identify The Instances In The DataSet”; paragraph 221 reveals the extraction rule is a data masking feature. The DataSet is the data card); 
rendering the electronic data card with masked data based on the masking protection settings (Figure 21, reference number 2108 “Use The Extraction Rules To Identify PII Values In Machine-Generated Data; paragraphs 221 and 261 reveal masking the type of information/identified PII values based on the extraction rules); 
receiving a request to unmask the masked data from a user(paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data); 
receiving authentication information from the user (paragraph 263 reveals the system may permit via permission/request access to the data, thus permission indicates authentication is performed); and 
displaying the unmasked data based on the received authentication information from the user (paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data, thus the unmasked data is displaced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s data card enrichment with Oliner’s data masking feature to decrease the likelihood that improper values are identified in the data and decrease the likelihood that significant data values are overlooked (paragraph 2 of Oliner).

As to claim 14, the combination of Ben-Tzur in view of Oliner teaches wherein the authentication information is at least one of a password, a pin number, biometric data, and/or permission settings(paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data, thus this provides authentication is permission settings).

As to claim 20, Ben-Tzur teaches all the limitations recited in claim 16 above. Ben-Tzur does not teach wherein determining the at least one value adding feature includes selecting the data masking feature, and further include: checking, by the one or more processors, at least one electronic data card property for masking protection settings; rendering, by the one or more processors, the electronic data card with masked data based on the masking protection settings; receiving, by the one or more processors, a request to unmask the masked data from a user; receiving, by the one or more processors, authentication information from the user; and displaying, by the one or more processors, the unmasked data based on the received authentication information from the user.
Oliner teaches wherein determining the at least one value adding feature includes selecting the data masking feature (paragraph 255 reveals the extraction rule generator generates/determine an extraction rule for each provided value, and paragraph 221 reveals the extraction rule is a data masking feature), and further include: 
checking, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), at least one electronic data card property for masking protection setting (Figure 21, reference number 2104 “Search DataSet For Instances Of The Example Value” and reference number 2106 “Generate Extraction Rules Executable to Identify The Instances In The DataSet” and paragraph 221 reveals the extraction rule is a data masking feature. Wherein the DataSet is the data card); 
rendering, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), the electronic data card with masked data based on the masking protection settings (Figure 21, reference number 2108 “Use The Extraction Rules To Identify PII Values In Machine-Generated Data; paragraphs 221 and 261 reveal masking the type of information/identified PII values based on the extraction rules); 
receiving, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), a request to unmask the masked data from a user (paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data); 
receiving, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), authentication information from the user (paragraph 263 reveals the system may permit via permission/request access to the data, thus permission indicates authentication is performed); and 
displaying, by the one or more processors(the processor(s) 2314 shown Figure 23, and per paragraph 275, the processor can be used by one or more embodiments to performed the methods of the invention disclosed ), the unmasked data based on the received authentication information from the user (paragraph 263 reveals the system may permit via permission/request administrator to view the unmasked data, thus the unmasked data is displaced).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Tzur’s data card enrichment with Oliner’s data masking feature to decrease the likelihood that improper values are identified in the data and decreased the likelihood that significant data values are overlooked (paragraph 2 of Oliner).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Viswanathan US 10438264(hereinafter Viswanathan).

Viswanathan teaches requesting at least one electronic data card (Figure 5, reference number 502 “Receive an image of an item and a corresponding string of characters for the item from a user”); 
determining at least one value adding feature applicable to the data (Figure 5, step 504 “Determine one or more features for the item based on an item category associated with the item”); 
applying the at least one value adding feature to the data (Figure 5, step 506 “Identify a plurality of candidate values for a feature based on the string of characters”) ; and 
presenting the at least one electronic data card containing data and the applied at least one value adding feature of the data (Figure 5, reference number 510 “Transmit to a user interface of a user device the image of the item and a particular candidate value based on the confidence score of the particular candidate value of a feature) as recited in claims 1, 8, and 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437                                                                                                                                                                                         
/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437